Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein a height difference exists at a connection point between the first body portion and the first connecting portion and a height difference exists at a connection point between the second body portion and the second connecting portion.”  Claim 5 does not discloses what has a height difference, just that there is one at a connection point as defined. 
Claim 6 recites, “wherein the first driving portion and the first connecting portion are integrally formed by one part and the second driving portion and the second connecting portion are integrally formed by one part”.  It is not clear if the Applicant is stating that the first and second connecting portions and the respective first and second 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sliding portion” in claim 11 is used by the claim to mean “elongated hole,” while the accepted meaning is “a portion that slides.” The term is indefinite because the specification does not clearly redefine the term.
Claim 11, lines 8-9 recites, “while preventing the plurality of second type of screws from passing by”.  However, the claim does not disclose what the screws are being prevented from passing by.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (U.S. Publication 2011/0047952), herein referred to as Matsuo. In regards to claim 1, Matsuo discloses a hedge trimmer, comprising: a blade  by the transmission device into the second blade, and a second connecting portion (32/34 or alternatively 12) connected with the second body portion (14) to make the second body portion move with the second driving portion (16); and the first connecting portion and the first body portion form a detachable connection, the second connecting portion and the second body portion form a detachable connection, and the first connecting portion is at least partially located outside the housing (via screws 17 and per paragraph [0040] and fig. 2).

In regards to claim 3, Matsuo discloses wherein the first body portion (13) and the first connecting portion (31/33 or alternatively 11) form a detachable connection along a direction perpendicular to the first straight line (perpendicular to the longitudinal axis of the blade 13) and the second body portion (14) and the second connecting portion (32/34 or alternatively 12) form a detachable connection along a direction perpendicular to the second straight line (per Fig. 3).
In regards to claim 4, Matsuo discloses wherein the first body portion (13) extends in a first plane (along the length of the blade), the first connecting portion (11) extends in a second plane (along the length of the first guide plate 11), the first plane and the second plane are parallel and do not overlap (11 is parallel to 13; fig. 2) , the second body portion (13) extends in a third plane (along the length of the blade 13), the second connecting portion (12) extends in a fourth plane (along the length of the scond guide plate 12), and the third plane and the fourth plane are parallel and do not overlap (12 and 14 are parallel; fig. 2)

In regards to claim 6, as best understood Matsuo discloses wherein the first driving portion (15) and the first connecting portion (11 or alternatively 31/33) are integrally formed by one part and the second driving (16) portion and the second connecting portion (12 or alternatively 32/34); are integrally formed by one part.
In regards to claim 7, Matsuo discloses wherein the first connecting portion (31/33) is formed or connected with a connecting member (33) and the first body portion (13) is formed with a mating hole (31) for receiving the connecting member.
In regards to claim 8, Matsuo discloses wherein the hedge trimmer further comprises a stopper (11) for restricting the first body portion (13) from being detached from the first connecting portion (31/33), the stopper (11) has a limiting state that restricts the first body portion from being detached from the first connecting portion (when the screws 17 are attached) and an unlocked state (when the screws 17 are removed) that allows the first body portion to be detached from the first connecting portion, the stopper (11) is at least partially located outside the housing (fig. 2), a direction that the first body portion (13) detaches from the first connecting portion (31/33) is defined to be a first direction, the first blade (13) is arranged on a lower side of the second blade (14; depending on the orientation of the saw), the stopper (11) prevents the first body portion (13) from being detached from the first connecting portion 
In regards to claim 9, Matsuo discloses wherein the hedge trimmer further comprises one or two screws (17a; fig. 3) for positioning the stopper (11) in the limiting state and the one or two screws are located outside the housing (15; see fig. 2).
In regards to claim 10, Matsuo discloses wherein the hedge trimmer further comprises a further screw (19a) for positioning the stopper in the limiting state.
In regards to claim 14, Matsuo discloses a hedge trimmer, comprising: a blade assembly (1) comprising a first blade (13) and a second blade (14) that perform a cutting function with a relative motion; a housing (5) formed with an accommodating cavity (fig. 2); a prime mover (e.g. reciprocating engine; paragraph [0033]) arranged inside the accommodating cavity; and a transmission device (6) for realizing power transmission between the prime mover and the blade assembly to drive the first blade and the second blade to produce the relative motion; wherein the first blade (13) comprises a first body portion (13) extending along a first straight line, a plurality of first tooth portions (13A) configured to cut vegetation, a first connection assembly (15) comprising a first driving portion (15) connected with the transmission device (6) to introduce a driving force output by the transmission device into the first blade, and a first connecting portion (11 or alternatively 31/33) connected with the first body portion to make the first body portion (13) move with the first driving portion (15); the second blade comprises a second body portion (14) extending along a second straight line, a plurality of second tooth portions (14BA) configured to cut vegetation, a second connection assembly comprising a second driving portion (16) connected with the transmission 
In regards to claim 15, Matsuo discloses a reciprocating saw in the same manner as claims 1 and 14) and further discloses the first body portion (13) and the first connecting portion (11) form a detachable connection that is separable without opening the housing and the second connecting portion (12) and the second body portion (14) form a detachable connection (via screws 17).
In regards to claim 16, Matsuo discloses wherein the hedge trimmer further comprises a stopper (11) for the first body portion in a direction perpendicular to the first straight line or the hedge trimmer further comprises a stopper for pressing the first connecting portion (31/33) to the first body portion (13) along a direction perpendicular to the first straight line (fig. 3; via screws 17).
In regards to claim 19, Matsuo discloses wherein the stopper (11) is a pressing plate for restricting the first body portion from being detached from the first connecting .

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (U.S. Patent 6,263,579). In regards to claim 1, Nagashima discloses a hedge trimmer (10), comprising: a blade assembly comprising a first blade (25) and a second blade (21) that perform a cutting function with a relative motion; a housing (motor housing 11) formed with an accommodating cavity (for the motor); a prime mover (engine 11) arranged inside the accommodating cavity; and a transmission device (42) for realizing power transmission between the prime mover and the blade assembly to drive the first blade (25) and the second blade (21) to produce the relative motion; wherein the first blade comprises a first body portion (25) extending along a first straight line, a plurality of first tooth portions (26) configured to cut vegetation, a first connection assembly (47) comprising a first driving portion (47c) connected with the transmission device (42) to introduce a driving force output by the transmission device into the first blade, and a first connecting portion  (47b) connected with the first body portion (25) to make the first body portion move with the first driving portion (47c); the second blade (21) comprises a second body portion (21) extending along a second straight line, a plurality of second tooth portions (22) configured to cut vegetation, a second connection assembly (46) comprising a second driving portion (46c) connected with the  by the transmission device into the second blade, and a second connecting portion (46b) connected with the second body portion (21) to make the second body portion move with the second driving portion (46c); and the first connecting portion (47b) and the first body portion (25) form a detachable connection, the second connecting portion (46b) and the second body portion (21) form a detachable connection, and the first connecting portion (47b)  is at least partially located outside the housing (fig. 2)
In regards to claim 7, Nagashima discloses wherein the first connecting portion (47b) is formed or connected with a connecting member (47b) and the first body portion (25) is formed with a mating hole (25a) for receiving the connecting member.
In regards to claim 8, Nagashima discloses wherein the hedge trimmer further comprises a stopper (31a) for restricting the first body portion (25) from being detached from the first connecting portion (47b), the stopper (31a) has a limiting state (attached) that restricts the first body portion (25) from being detached from the first connecting portion (47b) and an unlocked state (unthreaded) that allows the first body portion (25) to be detached from the first connecting portion (47b), the stopper (31a) is at least partially located outside the housing (11; fig. 2), a direction that the first body portion (perpendicular to the length of the blade) detaches from the first connecting portion (47b) is defined to be a first direction, the first blade (25) is arranged on a lower side of the second blade (21), the stopper (31a) prevents the first body portion () from being detached from the first connecting portion (47b) along the first direction, and the first direction (perpendicular to the blade) and the first straight line (along the length of the blades) are perpendicular to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Matsuo et al. (U.S. Publication 2011/0047952), herein referred to as Matsuo in view of Hanada et al. (U.S. Publication 2008/0134521), herein referred to as Hanada. 
In regards to claim 17, Matsuo discloses wherein in a direction perpendicular to the first straight line, the first blade (13) is disposed on the lower side of the second blade (14 depending on orientation of saw), a minimum distance between the first body portion (13) and the housing is greater than or equal to 0 and less than or equal to 300mm, a minimum distance between the second body portion (14) and the housing is greater than or equal to 0 and less than or equal to 300mm, the first body portion is located outside the housing, and the second body portion is located outside the housing (fig. 2).  It is noted that either blade 13 or 14 could be considered the first blade, in which as shown in Figure 2, the blade 14 is beneath claim 13.  Matsuo does not disclose the distance between the housing and the first blade and second blade body portions and therefore doesn’t disclose that it is between 0 and 300 mm (11.8 inches).  
Attention is also directed to the Hanada reciprocating saw with two relatively moving blades.  Hanada discloses that the external section 6b of the cutter blade 
In regards to claim 18, the modified device of Matsuo discloses wherein a part of the first connecting portion (11) is located outside the housing, another part of the first connecting portion extends into the housing, a part of the second connecting portion (12) is located outside the housing, and another part of the second connecting portion extends into the housing (fig. 2).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (U.S. Publication 2011/0047952), herein referred to as Matsuo in view of Nagashima (U.S. Patent 6,263,579).  In regards to claim 20, Matsuo discloses the claimed invention except wherein the housing (5) comprises a body and a maintenance cover that are detachably connected together, when the maintenance cover is disassembled, an internal structure of the housing is at least partially exposed for replacement or maintenance, and the first body portion and the first connecting portion form a detachable connection that is separable without disassembling the maintenance cover.  Attention is further directed to the Nagashima power tool. Nagashima discloses a similar hand-held power tool with two reciprocating blades such as taught by Matsuo.  Nagashima discloses that the base portion 12 contains the attachments for the blades .

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (U.S. Patent 6,263,579) in view of Ueyama (U.S. Patent 5,640,837)
 In regards to claim 11, as best understood, Nagashima discloses wherein the hedge trimmer also comprises a first type of screw (34) passing through the stopper (31a) along a third straight line direction perpendicular to the first straight line and a plurality of a second type of screws (32/33) that pass through the first blade (25) and the second blade (21) along a fourth straight line direction perpendicular to the first straight line (along length of blades) and do not pass through the stopper, the first body portion (25) is formed with a plurality of mounting holes (27) for the plurality of the second type of screws (31/32) to pass through,
Nagashima does not disclose that the plurality of mounting holes (27) comprises a sliding portion that allows the plurality of the second type of screws (31/32) to slide along a direction parallel to the first straight line while preventing the plurality of second type of screws from passing by and a through hole portion that allows the first body portion to be detached from the plurality of second type of screws in a direction 
In regards to claim 12, the modified device of Nagashima discloses wherein a maximum size of the sliding portion (2b Ueyama) in a width direction is smaller than a maximum size of the through hole portion (2d Ueyama) in a width direction.
In regards to claim 13, the modified device of Nagashima discloses wherein each of the plurality of mounting holes (27 /2b Ueyama) is also formed with a guide portion (transition Ueyama ) provided at a connection point between the sliding portion (2b) and the through hole portion (2d), the guide portion guides the plurality of second type of screws to sequentially engage with the corresponding plurality of mounting holes when assembling the first body portion, and the guide portion guides the plurality of second type of screws to sequentially disengage with the corresponding plurality of mounting holes when disassembling the first body portion,.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724